Mr. Justice Thomas delivered the opinion of the court: Claimant was employed as a keeper at the penitentiary at Joliet. On the 29th day of November, A. D. 1926, while engaged in his employment, he was seriously and permanently injured in an accident for which he was in no way responsible. The injury necessitated two operations. His hospital and physician’s bills amounted to $568.00, none of which was paid by the State. His condition is such that he has had to be treated by a physician at least once each week since leaving the hospital, and the evidence shows these weekly treatments will have to be continued as long as he lives. As a result of the injury he was incapacitated from work and will never be able to perform any work that requires him to be on his feet. He has a wife, and one child ten years of age. There is no legal liability on the part of the State to pay claimant compensation for his injuries. But in view of the circumstances under which these injuries were received the Attorney General recommends that claimant be compensated and we feel that he should be. We therefore recommend that the General Assembly allow him the sum of $3,000.00.